Citation Nr: 1534983	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for the service-connected bilateral hearing loss disability prior to October 14, 2014.

2.  Entitlement to an evaluation in excess of 70 percent for the service-connected bilateral hearing loss disability on or after October 14, 2014.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1950 to September 1954.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in his February 2010 VA Form 9.  In a July 2015 letter, the Veteran withdrew his request for a Board hearing and waived initial review of evidence submitted after the November 2014 supplemental statement of the case (SSOC) by the Agency of Original Jurisdiction (AOJ). 

In November 2014, the AOJ increased the rating for the service-connected bilateral hearing loss disability from 60 percent to 70 percent, effective on October 24, 2014.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, in this case, there are two stages of ratings on appeal as reflected on the title page.

Records in the Veterans Benefits Management System (VBMS) paperless claims processing system and in the Virtual VA system have been reviewed and considered.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the initial period of the appeal prior to October 14, 2014, the service-connected bilateral hearing loss hearing disability was manifested by, at worst, Level X hearing in the right ear and Level VII hearing in the left ear.
2.  For the period of the appeal on and after October 14, 2014, the service-connected bilateral hearing loss hearing disability is shown to have been manifested by, at worst, Level XI hearing in the right ear and Level VIII hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for the service-connected bilateral hearing loss disability prior to October 14, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, including Diagnostic Code 6100 (2014).

2.  The criteria for an evaluation in excess of 70 percent for the service-connected bilateral hearing loss disability on or after October 14, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, including Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The claim for a compensable evaluation for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (2003).
The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the record.  He has not identified any outstanding records that are available and relevant to the claim being decided herein. 

The Veteran was also afforded VA examinations in connection with his claim for an increased evaluation in August 2008, May 2010, October 2015, and May 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are adequate, as they were predicated on reviews of the Veteran's medical history as well as on examinations, and fully addressed the rating criteria that is relevant to rating the bilateral hearing loss disability in this case.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased evaluations for the bilateral hearing loss disability is thus ready to be considered on the merits.


II.  Disability Rating Principles 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disability has staged ratings.

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.
Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b) 

The Veteran filed his claim for service connection for a bilateral hearing loss disability in May 2008.  He was subsequently afforded an audiometric examination in August 2008 at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
95
100
100
100
98.75
LEFT
70
85
85
90
82.50

The Maryland CNC controlled speech discrimination test revealed speech recognition of 36 percent in the right ear and 76 percent in the left ear. 

These results demonstrate an exceptional pattern of hearing in both ears, as the Veteran exhibited puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  Based on Table VI, a hearing level acuity of Level X is assigned to the right ear and a hearing level acuity of Level V is assigned to the left ear.  The Veteran is assigned a hearing acuity of Level X for the right ear and Level VII for the left ear based upon Table VIA.  See 38 C.F.R. § 4.86(a).  As the values derived from Table VIA result in a higher numerical evaluations, the Board will use these values to rate the Veteran's bilateral hearing loss disability.  When these values derived from Table VIA are applied to Table VII, the Veteran is entitled to a 60 percent evaluation for his bilateral hearing loss disability pursuant to the provisions of 38 C.F.R. § 4.85.

The Veteran was provided with another audiometric examination in May 2010 which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
90
95
95
100
95
LEFT
70
85
85
90
82.5

The Maryland CNC controlled speech discrimination test revealed speech recognition of 60 percent in the right ear and 72 percent in the left ear.

These results demonstrate an exceptional pattern of hearing in both ears, as the Veteran exhibited puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  Based on Table VI, a hearing level acuity of Level VIII is assigned to the right ear and a hearing level acuity of Level VII is assigned to the left ear.  The Veteran is assigned a hearing acuity of Level IX for the right ear and Level VII for the left ear based upon Table VIA.  See 38 C.F.R. § 4.86(a).  As the values derived from Table VIA result in a higher numerical evaluation, the Board will use these values to rate the Veteran's bilateral hearing loss disability.  When these values derived from Table VIA are applied to Table VII, the Veteran is entitled to a 50 percent evaluation for his bilateral hearing loss disability pursuant to the provisions of 38 C.F.R. § 4.85.
The Veteran was then afforded an audiometric examination on October 14, 2014, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
100
100
105
105+
103
LEFT
75
90
90
95
88

The Maryland CNC controlled speech discrimination test revealed speech recognition of 32 percent in the right ear and 66 percent in the left ear.

These results demonstrate an exceptional pattern of hearing in both ears, as the Veteran exhibited puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  Based on Table VI, a hearing level acuity of Level XI is assigned to the right ear and a hearing level acuity of Level VIII is assigned to the left ear.  The Veteran is assigned a hearing acuity of Level X for the right ear and Level VIII for the left ear based upon Table VIA.  See 38 C.F.R. § 4.86(a).  As the values derived from Table VI result in a higher numerical evaluation, the Board will use these values to rate the Veteran's bilateral hearing loss disability.  When these values derived from Table VI are applied to Table VII, the Veteran is entitled to a 70 percent evaluation for his bilateral hearing loss disability pursuant to the provisions of 38 C.F.R. § 4.85.

The Veteran was last afforded an audiometric examination in May 2015, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105
100
105
105
104
LEFT
65
90
90
100
86
The Maryland CNC controlled speech discrimination test revealed speech recognition of 28 percent in the right ear and 66 percent in the left ear.

These results demonstrate an exceptional pattern of hearing in both ears, as the Veteran exhibited puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  Based on Table VI, a hearing level acuity of Level XI is assigned to the right ear and a hearing level acuity of Level VIII is assigned to the left ear.  The Veteran is assigned a hearing acuity of Level X for the right ear and Level VIII for the left ear based upon Table VIA.  See 38 C.F.R. § 4.86(a).  As the values derived from Table VI result in a higher numerical evaluation, the Board will use these values to rate the Veteran's bilateral hearing loss disability.  When these values derived from Table VI are applied to Table VII, the Veteran is entitled to a 70 percent evaluation for his bilateral hearing loss disability pursuant to the provisions of 38 C.F.R. § 4.85.

The only evidence of record for an evaluation in excess of 60 percent for the service-connected bilateral hearing loss disability prior to October 14, 2014, and 70 percent, thereafter, is lay statements from the Veteran and his associates.  These subjective reports of difficulty hearing have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examinations showed no basis for any increase in disability evaluation.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id. See also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations. 

As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  

As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a, and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  

Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As such, it cannot be said that the available schedular evaluations for the disability are inadequate. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the preponderance of the evidence is against the appeal for an evaluation in excess of 60 percent for the service-connected bilateral hearing loss disability prior to October 14, 2014, and a rating in excess of 70 percent beginning on October 14, 2014, the benefit-of-the-doubt rule does not apply, and the Board must deny this appeal.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 60 percent for the service-connected bilateral hearing loss disability prior to October 14, 2014, is denied.

An evaluation in excess of 70 percent for the service-connected bilateral hearing loss disability on or after October 14, 2014, is denied. 


REMAND

Regarding the Veteran's TDIU claim, a VA medical opinion is needed to determine the functional impact of his service-connected bilateral hearing loss disability and tinnitus (the Veteran's only service-connected disabilities) on his employability, in light of the Veteran's statements and an August 2009 statement from T.D., which stated the Veteran's difficulty hearing precluded him from employment with T.D.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain a VA addendum medical opinion to determine the functional impact of the service-connected bilateral hearing loss disability and tinnitus on the Veteran's employability.

The examiner (or a vocational rehabilitation specialist or other appropriate specialist) should provide an opinion as to the functional effects of the Veteran's bilateral hearing loss disability and tinnitus on his ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  A fully articulated explanation based on the facts for all opinions expressed must be provided. 

2.  After the above action has been completed, readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


